Citation Nr: 1241145	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-27 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a fracture of the right tibia and fibula with knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney




ATTORNEY FOR THE BOARD

Ann L. Kreske, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  An October 2008 rating decision did not reopen a claim of entitlement to service connection for a back disability.  A June 2012 rating decision denied a claim of entitlement to a TDIU.  

On his June 2010 VA substantive appeal pertaining to his claim of entitlement to service connection for a back disability, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  However, in an October 2012 statement, his attorney indicated that he withdrew that request for a hearing.  Therefore, there is no request for a hearing before the Board pertaining to this claim pending at this time.  38 C.F.R. § 20.702(e) (2012).  

The issues of entitlement to service connection for a back disability and entitlement to a TDIU REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  A final September 2005 rating decision found that no new and material evidence had been received to reopen a claim of entitlement to service connection for a back disability. 

2.  Evidence added to the record since the final September 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The September 2005 rating decision that found that no new and material evidence had been received to reopen a claim of entitlement to service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A September 2005 rating decision found that no new and material evidence had been received to reopen a claim of entitlement to service connection for a back disability.  At the time, the RO considered the Veteran's service medical records, VA treatment records, and a VA examination report dated in August 2005.  The RO noted that, while VA treatment records received were new as they had not been previously considered, they were not material as they failed to raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.  Therefore, the RO found that no new and material evidence had been received.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2012).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b)-(c) (West 2002); 38 C.F.R. §§ 3.160(d) , 20.200, 20.201, 20.202, 20.302(a) (2012). 
 
In September 2005, the Veteran was advised of the decision and his appellate rights.  However, he did not perfect an appeal of that claim by filing an notice of disagreement and substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2012).  Therefore, the September 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, that regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a back disability was received during the appeal period after the September 2005 rating decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Muehl v. West, 13 Vet. App. 159 (1999).

Since the September 2005 rating decision, additional evidence consisting of VA treatment records; private medical records; VA examination reports dated in July 2008, April 2011, and June 2011; medical records pertaining to disability benefits issued by the Social Security Administration (SSA); and the Veteran's lay statements has been received.  The newly received records include a July 2007 evaluation report from Family Chiropractic Health Centers, Inc., indicating that the Veteran's in-service injuries, and the complications surrounding the healing process of those injuries, have contributed to the condition of his low back and his entire spine.  The examiner explained that, because the Veteran's right leg is shorter than his left leg, he constantly puts undue stress on his spine with daily living activities, which can enhance the degenerative changes of the spinal column that usually comes with aging.  The evidence also includes an April 2011 evaluation report from Charles R. Kershner, M.D., indicating that there is medical evidence linking abnormal gait with back pain, and concluding that an abnormal gait such as the Veteran's use of a knee brace can and does affect the back.  

The Board concludes that the evidence received since the prior final denial is new in that it was not previously of record.  It is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, the newly received evidence suggests that the Veteran's low back disability may be secondary to, or aggravated by, his service-connected right leg disability.  Therefore, the Board finds that the new evidence tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection for back disorder as secondary to service-connected residuals of a fracture of the right tibia and fibula with knee disability.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a back disability is reopened.  To that extent only, the claim is allowed.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a back disability.  To that extent only, the claim is allowed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Board initially finds that a remand is necessary to obtain outstanding VA treatment records.  VA treatment records dated to December 2009 are contained in the claims file.  However, VA treatment records dated since then remain outstanding.  Therefore, on remand, all VA records dated from December 2009 to the present shall be obtained to the extent available.  

The Board also observes that the Veteran sees private physicians for treatment of his back.  Therefore, while on remand, he should be given an opportunity to identify or submit any additional private treatment records relevant to his claim.  Thereafter, any identified records should be obtained for consideration in his appeal. 

The Board further finds that, as relevant to the Veteran's reopened claim of entitlement to service connection for a back disability, he should be provided a VA examination to determine the nature and etiology of any back disability.  The claim was reopened based on the receipt of new and material evidence suggesting a connection between his back disability and his service-connected fracture of the right tibia and fibula with knee disability.  While the Veteran was provided a VA examination of his spine in July 2008, the July 2008 VA examiner actually provided no examination.  Instead, the examiner stated that there was no evidence in the medical literature that degenerative arthritis of the back and back pain were in any way related to a problem such as the Veteran had with his right tibia and fibula.  However, the examiner also indicated that it is theoretically possible.  The examiner also did not address the July 2007 evaluation report from Family Chiropractic Health Centers, Inc., indicating that the Veteran's in-service injuries, and the complications surrounding the healing process of those injuries, have contributed to the condition of his low back and his entire spine.

Accordingly, the Board finds that on remand, the Veteran should be afforded a new VA examination to obtain an adequate medical opinion regarding the nature and etiology of his back disability, including whether it is approximately due to, a result of, or aggravated by his service-connected fracture of the right tibia and fibula with knee disability.  38 C.F.R. § 4.2 (2012).  Once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Pertinent to his TDIU claim, in his September 2012 substantive appeal, the Veteran indicated that he wanted to be scheduled for a Board hearing before a Veterans Law Judge sitting at the RO.  Thereafter, in an October 2012 statement, his attorney stated that he instead wanted a videoconference hearing before a Veterans Law Judge.  Therefore, a remand is necessary in order to afford the Veteran his requested hearing.  38 C.F.R. §§ 20.702, 20.703, 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

1.  Give the Veteran an opportunity to identify any healthcare provider who has treated him for his back disorder.  After securing necessary authorization, obtain all identified treatment records.  All reasonable attempts should be made to obtain the records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain the records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide the records.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2012). 

2.  Obtain the Veteran's VA treatment records dated from December 2009 to the present.  

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any back disability.  The examiner must review the claims file and must note that review in the report.  Any indicated evaluations, studies, and tests should be conducted.  In offering the opinions, the examiner must consider the full record, to include the July 2008 VA examiner's opinion that there is no evidence in the medical literature of a relationship between the Veteran's right leg disability and his back disorder.  The examiner also should consider the evaluation reports of Family Chiropractic Health Centers, Inc., dated in July 2007, and of Charles R. Kershner, M.D., dated in April 2011, suggesting that there is medical evidence of a link between an abnormal gait and back pain, and evidence that an abnormal gait may enhance the degenerative changes of the spinal column.  The rationale for any opinion offered should be provided.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current back disability is caused or aggravated by his service-connected residuals of a fracture of the right tibia and fibula with knee disability.  The examiner also is requested to offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current back disorder is causally related to the Veteran's service.  The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities of mood disorder, residuals of a right tibia and fibula fracture with knee disability, acne vulgaris, right foot scar, and right ankle degenerative joint disease, without consideration of any nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  If the Veteran is capable of employment, the examiner should state what kinds of employment and what accommodations would be needed to sustain that employment.

4.  Then readjudicate the claims for service connection for a back disability and for TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.

5.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge on his claim of entitlement to a TDIU.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


